 



Acorn Energy, Inc.



3844 Kennett Pike
Greenville, Delaware 19807

 

April 21, 2016

 

To the Individual Shareholders of

DSIT Solutions Ltd.

 

Dear Sirs:

 

Reference is made to that certain Share Purchase Agreement dated as of the date
hereof (the “Share Purchase Agreement”) by and among DSIT Solutions Ltd., an
Israel limited liability company (“DSIT”), Rafael Advanced Defense Systems Ltd.,
an Israel limited liability company (“Rafael”), the Shareholders Representative,
Acorn Energy Inc., a Delaware corporation (“Acorn”) and the individual
shareholders of DSIT signatory thereto (the “Individual Shareholders”), pursuant
to which Rafael has agreed to purchase from Acorn, the Individual Shareholders,
and certain other shareholders of DSIT, and Acorn and the Individual
Shareholders have agreed to sell to Rafael (together with certain other
shareholders of DSIT), a number of ordinary shares, par value ILS 0.01 per
share, of DSIT (“Ordinary Shares”), equal in the aggregate to 50% of the
presently issued and outstanding Ordinary Shares on a fully diluted basis. As
used herein, the term “Ordinary Shares” shall include the Ordinary Shares as
presently constituted, as well as any other securities into which the same may
hereafter be changed.

 

This Letter Agreement sets forth the agreement between Acorn and the Individual
Shareholders regarding the sale, transfer and other disposition of the Ordinary
Shares they will continue to own after consummation of the Share Purchase
Agreement, and is a material inducement to the parties hereto to enter into and
consummate the Share Purchase Agreement and the Shareholders Agreement entered
into in connection therewith. Notwithstanding anything to the contrary in this
Letter Agreement, this Letter Agreement is subordinate to the terms of the Share
Purchase Agreement and the other transaction documents, including without
limitations, the Shareholders Agreement, executed or adopted in connection with
the Share Purchase Agreement, and in no event, the terms of this Letter shall
adversely affect in any manner the rights of Rafael or the obligations of any of
the other parties under any of such agreements.

 

   

   

 

1.Drag-Along

 

If, at any time, (i) Acorn desires to offer to sell to any person or persons,
other than an affiliate of Acorn, all the Ordinary Shares then held by Acorn and
its affiliates for a sale price per Ordinary Share not less than 80% of the
price per Ordinary Share under the Share Purchase Agreement with Rafael (a
“Divestiture”) and (ii) the Ordinary Shares then held by Acorn and its
affiliates represent at least 30% of the then issued and outstanding Ordinary
Shares, then Acorn shall have the right (“Drag Along Right”) to require each
Individual Shareholder to participate in such sale of Ordinary Shares by Acorn
and to sell all of his Ordinary Shares, and the Individual Shareholders shall
have the right (“Tag Along Right”) to so participate, in each case on the same
terms and conditions (including representations, warranties and indemnities, so
long as such representations, warranties, covenants and indemnities are not less
favorable to the Individual Shareholders than those in the Share Purchase
Agreement with Rafael), as are applicable to Acorn’s sale of its Ordinary Shares
in the Divestiture To exercise its Drag Along Right, Acorn shall promptly
deliver to each of the Individual Shareholders a written notice (the
“Divestiture Notice”) stating Acorn’s intention to sell all its Ordinary Shares
and that it is electing thereby to exercise its Drag Along Right pursuant to
this Letter Agreement in connection therewith, and setting forth the terms and
conditions of the Divestiture, including, without limitation, to the extent
known, the identity of the proposed purchaser and the amount and type of
consideration to be paid therefor. The Divestiture Notice shall be accompanied
or followed, to the extent available, by a copy of any written offer, letter of
intent, term sheet or contract of sale pertaining to the Divestiture
transaction. At any time prior to the closing of a Divestiture in respect of
which Acorn has exercised its Drag Along Right, Acorn may withdraw from the
Divestiture and its election to exercise its Drag Along Right upon written
notice to the Individual Shareholders.

 

The closing of the purchase and sale of any Ordinary Shares to be sold by the
Individual Shareholders to the purchaser pursuant to the Drag Along Right shall
occur concurrently with the closing of the sale of the Ordinary Shares by Acorn
to the purchaser in the Divestiture. At any such closing, each Individual
Shareholder shall deliver to the purchaser a certificate or certificates
representing the number of Ordinary Shares owned by such Individual Shareholder,
duly endorsed in blank or accompanied by a duly executed stock power in blank,
with signatures duly guaranteed and all requisite stock transfer stamps affixed
thereto.

 

The individual Shareholders agree to cooperate with Acorn in effecting the Drag
Along Right which is intended to allow Acorn to deliver to the purchaser in the
Divestiture the 50% of DSIT collectively held by Acorn and the Individual
Shareholders.

 

 2 

   

 

2.Co-Sale.

 

If, at any time that it owns at least 20% of the issued and outstanding Ordinary
Shares, Acorn proposes to sell to any person or persons, other than an affiliate
of Acorn, less than all of the Ordinary Shares then owned by Acorn, Acorn shall
before proceeding with such sale shall give to each Individual Shareholder
written notice (the “Proposed Sale Notice”) stating Acorn’s intention to sell
such shares and setting forth the price and, to the extent then known, the other
material terms and conditions of the proposed sale. Each Individual Shareholder
shall have the right (the “Right of Co-Sale”) to participate on a pro-rata basis
in the proposed sale (the “Proposed Sale”) on the same terms and conditions
specified in the Proposed Sale Notice. Each Individual Shareholder who desires
to exercise its Right of Co-Sale, it must give Acorn written notice to that
effect within 15 days after delivery to such Individual Shareholder of the
Proposed Sale Notice, and upon giving such notice to Acorn, each such Individual
Shareholder shall be deemed to have effectively exercised the Right of CoSale.

 

Each Individual Shareholder who timely exercises its Right of Co-Sale may
include in the Proposed Sale all or any part of its Ordinary Shares equal to the
product obtained by multiplying (i) the aggregate number of Ordinary Shares
subject to the Proposed Sale by (ii) a fraction, the numerator of which is the
number of Ordinary Shares owned by such Individual Shareholder immediately
before consummation of the Proposed Sale and the denominator of which is the
total number of Ordinary Shares owned, in the aggregate, by all Individual
Shareholders and Acorn, in the aggregate, immediately prior to the consummation
of the Proposed Sale. To the extent an Individual Shareholder exercises its
Right of Co-Sale in accordance with the terms and conditions set forth herein,
the number of Ordinary Shares that Acorn may sell in the Proposed Sale shall be
correspondingly reduced, if and to the extent necessary to enable the Individual
Shareholders to full participate in the Proposed Sale in accordance with the
terms hereof.

 

Each Individual Shareholder shall effect its participation in the Proposed Sale
by delivering to Acorn, no later than five days after the Individual
Shareholder’s exercise of the Right of Co-Sale, one or more stock certificates,
properly endorsed for transfer to the purchaser in the Proposed Sale,
representing the number of Ordinary Shares such Individual Shareholder elects to
include in the Proposed Sale. The terms and conditions of any such Proposed Sale
will be memorialized in, and governed by, a written purchase and sale agreement
with the purchaser. Each stock certificate the Individual Shareholder delivers
to Acorn pursuant to this Co-Sale provision will be transferred to the purchaser
in the Proposed Sale against payment therefor in consummation of the Proposed
Sale pursuant to the terms and conditions specified in the Proposed Sale Notice
and the purchase and sale agreement, and Acorn shall concurrently therewith
remit to the applicable Individual Shareholder the portion of the sale proceeds
to which such Individual Shareholder is entitled by reason of its participation
in such sale. Each Individual Shareholder exercising its Co-Sale Right shall
make such representations, warranties, covenants and indemnities as are required
of Acorn in the Proposed Sale. If the purchaser in the Proposed Sale refuses to
purchase securities subject to the Right of Co-Sale directly from an Individual
Shareholder exercising its Right of Co-Sale hereunder, Acorn may not sell any
Ordinary Shares to such purchaser unless and until, simultaneously with such
sale, Acorn purchases all securities subject to the Right of Co-Sale from such
Individual Shareholder.

 

 3 

   

 

If any Proposed Sale is not consummated within 60 days after receipt of the
Proposed Sale Notice, Acorn may at its option withdraw from participation in the
Proposed Sale not sell any of its Ordinary Shares unless it first once again
complies in full with each provision of this Section 2.

 

3.Successors and Assigns.

 

Each of the Individual Shareholders and Acorn agrees not to directly or
indirectly offer, sell, dispose of or otherwise transfer any Ordinary Shares (or
securities exercisable for or convertible into Ordinary Shares), or any interest
therein, whether now owned or hereafter acquired, other than in accordance with
this Letter Agreement, unless the transferee (including for the removal of doubt
any affiliate of any party) shall agree in writing to be bound by this Letter
Agreement, including, without limitation, the Drag Along Right in favor of Acorn
and the Tag Along Right and Right of Co-Sale in favor of the Individual
Shareholders The share certificates evidencing the Ordinary Shares held by Acorn
and the Individual Shareholders shall bear an appropriate legend with respect to
this restriction. This Letter Agreement shall be binding on any legal successors
of any party, including any affiliate of Acorn which may become the owner of
Acorn’s Ordinary Shares.

 

4.Failure to Comply.

 

Each party hereto acknowledges and agrees that any breach of this Letter
Agreement would result in substantial harm to the other parties hereto for which
monetary damages alone could not adequately compensate. Therefore, the parties
hereto unconditionally and irrevocably agree that any non-breaching party hereto
shall be entitled to seek protective orders, injunctive relief and other
remedies available at law or in equity, including, without limitation, seeking
specific performance or the rescission of purchases, sales and other transfers
of Ordinary Shares not made in strict compliance with this Letter Agreement and
to compel the parties hereto to comply with any and all terms of this Agreement,
including, without limitation to compel Individual Shareholders to deliver their
Ordinary Shares in connection with any exercise of the Drag Along Right by
Acorn. The breaching party shall also reimburse the other party for any and all
fees and expenses, including legal fees and expenses, incurred by the other
party as a result of any such breach.

 

 4 

   

 

If any Individual Shareholder party hereto becomes obligated to sell any
Ordinary Shares under this Letter Agreement and fails to deliver such Ordinary
Shares in accordance with the terms of this Letter Agreement, Acorn may, at its
option, in addition to all other legal remedies it may have, send to such party
the purchase price for such Ordinary Shares as is herein specified, and such
shall be deemed to represent the purchase of such Shares from the transferring
Individual Shareholder;

 

This Agreement and the rights and obligations of the parties herein shall expire
on the third anniversary hereof. The Parties hereto consent that Rafael Advanced
Defense Systems Ltd. and the Company are designated third party beneficiaries of
this expiration date in the preceding sentence and the following paragraph.

 

Nothing in this Agreement shall create any obligation on the Company or its
other shareholders, and the Company and its other shareholders shall not be
liable in any way in connection with this Agreement and the provisions hereto.

 

Please confirm your agreement to the foregoing by executing this letter below in
the space indicated.

 

  Very truly yours,     Individual Shareholders:     Benny Sela          
Michael Barth           Ran Avgar           Yitshak Peery

 

 5 

   





 

 

 